Separate opinion by
Philips, P, J.
I concur in the result reached by the majority of the court. • But I recognize a difference in a female witness’s competency to testify to a falling of her womb, and her competency, generally, to denominate an abscess. In the latter instance, much would, in my opinion, depend upon *442the location of the abcess, whether it was external or internal ; if external whether the patient could see it. In other words, if it were an accidental cavity of the body with pus obvious to the senses, it might require no special skill to recognize it; but if hidden or concealed from the subject, it might require such knowledge of pathology to detect the cause and character of the disorder as to render an unskilled or inexperienced person incompetent to speak of it. So I hold, this being a mixed question of law and facts, the defence should have gone further and developed by cross-examination the location and character of the disorder.